DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner's statement of reasons for allowance: 
(i)	Wright teaches “A system and method, a machine, and an article of manufacture of an occupational performance system and method for achieving occupational performance of competency based education and work force standards. The occupational performance system and method for achieving occupational performance includes: first, setting competency based goals with a goal setting diagram, to sequentially browse goal element lists, to sequentially select goal elements, to set competency based goals; second, recording in a performance record the competency based goals, goal status updates, progress notes, assessments, and artifacts in the performance record; and third, interacting in a community of practice including community members engaging in community activities, and sharing the performance record, and performing storage, retrieval, and operation of various combinations of occupational performance data fields selected from the competency based goals, performance record, and community of practice to improve occupational performance of the community of practice within the occupational performance system, Abstract”.
	(ii)	Ramaswamy teaches, “Methods and apparatus to control a state of data collection devices are disclosed. An example method includes generating a level of 
	(iii)	Marci teaches, “The present invention is directed to a method and system for measuring the biologically based responses of an audience to a presentation that provides sensory stimulating experience and determining a measure of the level and pattern of engagement of that audience to the presentation. In particular, the invention is directed to a method and system for measuring one or more biologically based responses of one or more persons being exposed to the presentation in order to determine the moment-to-moment pattern and overall level of engagement. Further, the invention can be used to determine whether the presentation or the content in the presentation is more effective in a population relative to other presentations (or content) and other populations and to help identify elements of the presentation that contribute to the high level of engagement and the effectiveness and success of the presentation for that population, Abstract”. 

The prior arts of record above, however, fail to teach (or render obvious, alone or in combination) a method for transmitting and receiving audiovisual streams   comprising the components, relationships, and functionalities as the whole and specifically recited in the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651